                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   SERGIO GREGORIO SANCHEZ,                              CASE NO. C19-0282-JCC
10                               Plaintiff,                ORDER
11          v.

12   OFFICER SMITH,

13                               Defendant.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 21). Having thoroughly considered
17   the report and recommendation and the relevant record, the Court hereby ORDERS that:
18      1. The report and recommendation (Dkt. No. 21) is APPROVED and ADOPTED;
19      2. Defendant’s motion for summary judgment (Dkt. No. 15) is GRANTED;
20      3. Plaintiff’s complaint (Dkt. No. 5) is DISMISSED without prejudice based on Plaintiff’s
21          failure to comply with the exhaustion requirement of 42 U.S.C. § 1997e(a); and
22      4. The Clerk is DIRECTED to send copies of this order to Plaintiff, Defendant’s counsel,
23          and Judge Theiler.
24          //
25          //
26          //


     ORDER
     C19-0282-JCC
     PAGE - 1
 1          DATED this 5th day of November 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0282-JCC
     PAGE - 2
